Citation Nr: 0910773	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-14 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from July 1971 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to a TDIU rating.  This matter 
further comes before the Board from an August 2006 rating 
decision which, in pertinent part, denied service connection 
for arthritis of the hands.  In May 2008 the Board remanded 
the claim for service connection for arthritis of the hands 
and the claim for a TDIU rating, for further evidentiary 
development.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the Veteran has 
arthritis of the hands which is related to her active 
service.

2.  The Veteran is service-connected for the following 
disabilities:  osteoarthritis, cervical spine, evaluated as 
20 percent disabling; osteoarthritis, lumbar spine, evaluated 
as 20 percent disabling; varicose veins, left leg, evaluated 
as 10 percent disabling; varicose veins, right leg, evaluated 
as 10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and several disabilities, each of which have been 
assigned a 0 percent (non-compensable) disability rating, 
including:  bunion deformity, left foot; bunion deformity, 
right foot; residual, fracture, right 5th toe; right ear 
hearing loss; right ovarian cyst, squamous dysplasia, and 
amenorrhea; and headaches.  Her combined service-connected 
disability evaluation is 60 percent, effective from January 
25, 2001.

3.  The Veteran's service-connected disabilities do not 
prevent her from securing and maintaining some type of 
substantially gainful employment.



CONCLUSIONS OF LAW

1.  Arthritis of the hands was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16(a) & (b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  Timberlake v. Gober, 14 
Vet. App. 122 (2000).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in November 2003, January 2005, 
June 2995, and June 2008, which fully addressed the notice 
elements.  These letters informed the Veteran of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  Although 
no longer required, she was also asked to submit evidence 
and/or information in her possession to the RO.  Finally, the 
Board notes the RO sent the Veteran a letter in March 2006 
informing her of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether she has arthritis of the 
hands related to service.  Pursuant to 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post- 
service treatment for a condition or other possible 
association with military service.  

With regard to the claim for service connection for arthritis 
of the hands, the Board notes that there is no competent 
medical evidence of any current arthritis of the hands.  
Although a VA nurse practitioner has indicated that the 
Veteran has symptoms of arthritis of the hands, there is X-
ray evidence showing otherwise.  While there has been X-ray 
evidence of mild osteoporosis of the hands and the Veteran 
has been diagnosed with a trigger finger on the left hand, at 
no time has there been X-ray or similar objective evidence 
showing arthritis of the hands.  And, the Veteran's lay 
statements to the effect that she does have arthritis of the 
hands are not competent evidence in this matter.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board concludes 
that a VA examination as to the issue of service connection 
for arthritis of the hands is not necessary in order to 
decide this appeal.  With regard to the claim for a TDIU 
rating, the Board notes that in the April 2007 VA 
examination, the examiner addressed that issue.

The Board therefore finds that VA has satisfied its duty to 
assist the Veteran in the development of the claims.  The RO 
has obtained VA treatment records and records from the Social 
Security Administration (SSA).  As explained above, a VA 
examination was not scheduled and is not necessary in order 
to decide the claim for service connection for arthritis of 
the hands.  In addition, it appears that all obtainable 
evidence identified by the Veteran relative to her claims has 
been obtained and associated with the claims files, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
that regard, the Board notes that in January 2009 the Veteran 
indicated she had no other information or evidence to submit.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist her in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Service Connection for Arthritis of the Hands

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that she has arthritis of the hands 
which began in service. 

Service treatment records (STRs) show that the Veteran was 
treated for multiple joint pain in service, however, there 
was no report of or finding of arthritis of the hands.  On 
her retirement examination in May 1991, the Veteran responded 
"yes" to having or having had swollen or painful joints.  
There was a notation of "FRG as DJD no sequelae now".

On VA examination in October 1991 the Veteran reported that 
in 1983 she had begun having pain in both hands, which 
started gradually and persisted.  She reported she had been 
diagnosed with degenerative joint disease of both hands by 
military physicians.  She reported having pain in both hands 
about twice a month, and said the pain was worse in cold or 
damp weather.  The pain was not related to activity, and she 
took aspirin for pain.  Examination of the hands showed mild 
stiffness in the PIP joints of both hands, but no limitation 
of motion and normal grip strength.  An X-ray of the hands 
showed no abnormality.  The diagnoses included history of 
degenerative joint disease, both hands, not found.

On a VA examination in August 2000, the Veteran complained of 
discomfort and pain in both hands, especially in the fingers.  
She qualified the discomfort and pain as occasional, and said 
she had a feeling of stiffness in the hands and fingers, 
especially when there was a change of weather.  She reported 
she spent a total of four hours typing in an eight-hour 
workday.  A September 2000 VA X-ray of the hands showed 
moderate osteoporosis.  The impression was no significant 
bony or joint abnormalities seen.

VA treatment records showed that in September 2005 the 
Veteran complained of an inability to extend the left 4th 
digit, and reported she had to do this manually.  She denied 
injury, and examination showed no evidence of an injury to 
the hand.  The assessment was that the Veteran had a trigger 
finger, and she was advised to "buddy-tape" or splint the 
finger to rest for several weeks.

On VA examination in May 2006, the physical examination of 
both hands was essentially normal, and the diagnosis was 
listed as "[N]o diagnosis at this time relevant to hand, 
thumb, and fingers".

On VA examination in April 2007, the Veteran reported she was 
initially diagnosed with multiple joints arthritis, including 
her hands, during service, but underwent no treatment for it 
during service.  An X-ray revealed findings of normal 
bilateral hands.  The diagnoses included arthritis of the 
hands, not found.

A September 2007 VA treatment record showed that the Veteran 
reported having stiffness and pain in the hands, and that 
when she bent her fingers she was unable to return the ring 
fingers to a normal relaxed position.  She reported having 
this problems for year, and it was now more noticeable in the 
right hand.

In an October 2007 VA treatment note, a family nurse 
practitioner indicated that the Veteran suffered from pain in 
her hands, hips, and feet, and had a history of arthritis to 
the neck, shoulders, and spine, and had symptoms of arthritis 
of her hands, hips, and feet.

Received in June 2008 were records from the SSA regarding the 
grant of disability benefits to the Veteran.  In a Daily 
Activity Questionnaire completed in November 2005, the 
Veteran reported that her right hand locked up and was 
usually swollen, with the amount of pain dependent on the 
weather.  She reported daily hand pain, with stiffness every 
morning.  In a November 2007 SSA Decision, the conclusion was 
that the Veteran had been disabled from May 30, 2003, through 
the date of the decision, and that her severe impairments 
included disorder of the back and muscle.  It was noted that 
the Veteran had past relevant work as a pharmacy technician, 
which was performed at a light level of exertion, and that 
since there was a finding that she had residual functional 
capacity for no more than sedentary work, she was found to be 
unable to perform the requirements of her past relevant work.  

With regard to the Veteran's claim for service connection for 
arthritis of the hands, the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  The Board recognizes that the 
Court of Appeals for Veterans Claims has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  

However, in this case, the overall evidence of record, 
including VA treatment records and VA examinations, shows no 
competent medical evidence of arthritis of the hands; thus 
there may be no service connection for the claimed condition.  
While the Veteran has reported having pain and stiffness in 
the hands on multiple occasions, and a VA family nurse 
practitioner found that the Veteran had "symptoms" of 
arthritis of the hands, VA is not generally authorized to 
grant service connection for symptoms alone, without an 
identified basis for those symptoms.  For example, "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Until the 
disability of arthritis of the hands is shown, the fact of 
whether the Veteran has symptoms similar to those of 
arthritis, including pain, is not relevant.  In that regard, 
the Board acknowledges that there have been several 
references in treatment records to the effect that the 
Veteran has a history of arthritis of the hands.  The 
objective evidence of record, however, including X-rays taken 
in 1991, 2000, and 2007, does not show that she has arthritis 
of the hands.  

The Veteran has repeatedly contended that she has arthritis 
of the hands and that such diagnosis was made during service.  
It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  See also Robinson v. Shinseki, No. 2008-7096 (Fed. 
Cir. March 3, 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  Along those lines, the veteran is certainly 
competent to report that she had symptoms of joint pain, 
including in her hands, during service.  However, as a lay 
person, he is not competent to provide a medical diagnosis 
(of arthritis) or to establish a link between any in-service 
hand pain and post- service symptoms or disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Relating ongoing, 
arguably intermittent, symptomatic complaints to a current 
disability or to service, especially with gaps in the medical 
record, requires opinion evidence from experts with medical 
training, and is not subject to lay diagnosis.  See Jandreau, 
supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for arthritis of the hands must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).

III.  TDIU Rating

Pursuant to 38 C.F.R. § 3.340(a), a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  However, if the total disability rating is based 
on disability or combination of disabilities for which the 
Schedule for Rating Disabilities provides an evaluation of 
less than 100 percent, it must e determined that the service-
connected disabilities are sufficient to produce 
unemployability, without regard to advancing age.  38 C.F.R. 
§ 3.341(a).

Under 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director of the Compensation and Pension 
Service (C&P), for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in paragraph (a) of this section.  The rating board 
will include a full statement as to the veteran's service- 
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b).

The record reflects that the Veteran is service-connected for 
the following disabilities:  osteoarthritis, cervical spine, 
evaluated as 20 percent disabling; osteoarthritis, lumbar 
spine, evaluated as 20 percent disabling; varicose veins, 
left leg, evaluated as 10 percent disabling; varicose veins, 
right leg, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and several disabilities, 
each of which have been assigned a 0 percent (non-
compensable) disability rating, including:  bunion deformity, 
left foot; bunion deformity, right foot; residual, fracture, 
right 5th toe; right ear hearing loss; right ovarian cyst, 
squamous dysplasia, and amenorrhea; and headaches.  Her 
combined service-connected disability evaluation is 60 
percent, effective from January 25, 2001.  Thus, the Veteran 
does not meet the schedular criteria for an award of TDIU 
pursuant to the provisions of 38 C.F.R. § 4.16(a).

However, a veteran can still be awarded a total disability 
evaluation if it is established by the evidence of record 
that service-connected disabilities have rendered the veteran 
unable to secure and follow substantially gainful employment.  
If this is established, the case is to be sent to the 
Director of C&P for extraschedular consideration.  See 38 
C.F.R. §§ 3.340(a), 3.341(a), and 4.16(b).

Received from the Veteran in October 2003 was an Application 
for Increased Compensation based on Unemployability (VA Form 
21-8940), in which she reported that osteoarthritis prevented 
her from securing or following any substantially gainful 
occupation.  The Veteran reported that in May 2003 her 
disability affected full-time employment, and that May 31, 
2003, was the date she last worked full time.  She claimed 
that in March 2003 she became too disabled to work, and that 
2002 was the year she earned the most ever and that she 
worked as a "program spt assist".  She reported that the 
third year of college was the highest year of education she 
had completed, and indicated she received no degree.  She 
indicated she was claiming consideration for TDIU benefits 
based on the grant of a combined 60 percent disability rating 
by letter from the RO dated in May 2002.

In a February 2005 statement, the veteran reported that her 
neck pain resulted in her resignation from her job, and that 
she had not worked since June 2003.

Received in April 2005 from the Veteran's former employer was 
a Request for Employment Information in Connection with Claim 
for Disability Benefits (VA Form 21-4192) in which it was 
noted that the Veteran began employment as a program support 
assistant in the pharmacy in October 1992 and ended 
employment in May 2003.  It was noted that the Veteran had 
resigned, and was not receiving and not entitled to receive 
any sick or retirement benefits.

On VA examination in April 2007, the examiner opined that the 
Veteran's subjective symptoms and her current physical 
examination findings of her service-connected conditions, 
especially her lower back and cervical spine, did not 
preclude her from functioning in her normal occupational 
environment.  The examiner also noted that the Veteran's 
others conditions, including varicose veins, bunions, history 
of fracture of right fifth toe, headaches, subjective pains 
of the thighs, and right shoulder arthritis did not preclude 
her from functioning in her normal occupational environment.

Received in June 2008 were SSA records regarding the grant of 
disability benefits to the Veteran.  In a Physical Residual 
Functional Capacity Assessment completed in April 2005, it 
was noted that her primary diagnosis was degenerative joint 
disease and her secondary diagnosis was varicose veins.  Her 
exertional limitations were explained, and it was noted that 
she had mild osteoarthritis of the cervical spine and hands 
and mild varicose veins with no stasis dermatitis, and the 
rest of the examination was within normal limits.  In a Daily 
Activity Questionnaire completed in November 2005, the 
Veteran reported that her right hand locked up and was 
usually swollen, with the amount of pain dependent on the 
weather.  She reported daily hand pain, with stiffness every 
morning.  In an April 2007 Disability Report -Adult, she 
reported she had arthritis of the hands and that her hands 
hurt everyday and were at rest in the curled position.  She 
reported she stopped working in May 2003 because of her 
condition "because [she] didn't feel good and [she] 
receive[d] military retirement so [she] thought [she] could 
manage without work.  

In a November 2007 SSA Decision, the conclusion was that the 
Veteran had been disabled from May 30, 2003, through the date 
of the decision, and that her severe impairments included 
disorders of the back and muscle.  It was noted that the 
Veteran had past relevant work as a pharmacy technician, 
which was performed at a light level of exertion, and that 
since there was a finding that she had residual functional 
capacity for no more than sedentary work, she was found to be 
unable to perform the requirements of her past relevant work.  

After a careful review of the evidence of record, the Board 
finds that entitlement to TDIU has not been established.  
Although the record indicates that the Veteran has arthritis 
of multiple joints, the preponderance of the evidence of 
record does not show that her service-connected disabilities 
would prevent all forms of gainful employment.  She is in 
receipt of SSA disability benefits, but that determination is 
not controlling for VA purposes.  The fact remains that the 
VA examiner in 2007 rendered opinions, following a review of 
the record, that the Veteran was not prevented from 
functioning in her normal occupational environment due to her 
various service-connected disabilities.  Her last employer 
has indicated that she did not lose her job because of 
disability, but resigned on her own volition.

Moreover, the Board notes, the Veteran, as a layperson, 
cannot render an opinion as to whether she is precluded from 
gainful employment by his service-connected disabilities.  
While she can report on the lay-observable residuals of her 
service-connected disorders, she has presented no evidence 
that she has the expertise needed to render an opinion as to 
the impact that these conditions have upon her ability to 
work.  Jandreau, supra; Buchanan, supra; see also Espiritu, 
supra.  Rather, the objective evidence shows that her 
service-connected disabilities do not preclude all forms of 
gainful employment. 

While the Veteran's contentions have been carefully and 
sympathetically considered, the Board concludes that the 
preponderance of the evidence is against the claim for TDIU, 
and, therefore, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, 
supra.


ORDER

Service connection for arthritis of the hands is denied.

A TDIU rating is denied. 



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


